Citation Nr: 0018523	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-00 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) due tobacco use or nicotine 
dependence in service.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel






INTRODUCTION

The veteran had active service from September 1943 to October 
1945.  

The appeal arises from the August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, denying service connection for chronic 
obstructive pulmonary disease (COPD) due to smoking. 

The Board has herein restyled the claim as one of entitlement 
to service connection for COPD due tobacco use or nicotine 
dependence in service.  This restyling was done because of 
reports by the veteran of medical opinions to the effect that 
her cigarette smoking likely contributed to her COPD, and 
because of two binding VA General Counsel (GC) opinions 
pertaining to tobacco-related claims, also noted below.


REMAND

In an April 1998 statement accompanying her original claim, 
the veteran informed that she smoked cigarettes for the first 
time in service, became addicted in service, and had 
attempted unsuccessfully to quit on multiple occasions post 
service, not succeeding in quitting until approximately 1980.  
She alleged that smoking caused her COPD.

The service medical records reveal that the veteran was 
treated in January 1945 for an acute upper respiratory 
infection, diagnosed as acute tracheitis.  On examination 
prior to discharge from service, a respiratory evaluation was 
normal and a chest X-ray was negative.  

The veteran was hospitalized at Howard County General 
Hospital in December 1995 including for an acute exacerbation 
of COPD.  Respiratory therapy included Albuterol and Atrovent 
therapy, and intravenous Solu-Medrol.  

October 1996 private chest X-rays showed COPD with chronic 
fibrotic changes.  

The claims folder contains outpatient treatment records by 
Dr. J. Levine, M.D., for treatment in 1996 and 1997 including 
for diagnosed asthma and COPD.  

In a May 1998 response to an RO query regarding her tobacco 
use history, the veteran informed that she began smoking 
"probably [in] September 1943," that she quit in 
approximately August 1980, and that she had smoked 
approximately one pack per day.  She reported that she had 
attempted unsuccessfully to quit smoking many times between 
1945 and 1980.  She reported, in effect, that medical records 
from a long period of treatment for COPD could be obtained 
from Dr. J. Levine.  A request for records from Dr. Levine 
was issued by the RO in May 1998, and records from Dr. Levine 
were received at the RO in May 1998.

Because the veteran's claim was filed on or before June 9, 
1998, pursuant to two VA General Counsel precedential 
opinions on the subject of tobacco-related service connection 
claims, the veteran may be granted service connection for a 
disorder caused or contributed to by the veteran's smoking 
during service, or for a disorder caused by nicotine 
dependence which was incurred in service. VAOPGCPREC 2-93 
(January 13, 1993) and VAOPGCPREC 19-97 (May 13, 1997).  

In an August 1998 notice of disagreement, the veteran 
informed that her doctors believe that her COPD was due to 
smoking.  In Robinette v. Brown, 8 Vet. App. 69 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VA has an obligation to inform the veteran of 
the need to submit additional evidence, where the record 
indicates that receipt of such evidence may serve to well 
ground his/her claim.  In this case, inquiry to the veteran's 
treating physicians regarding the etiology of the veteran's 
COPD is appropriate.  The Board considers the claim of 
entitlement to service connection for COPD to be potentially 
well grounded under Robinette, supra.




The case is therefore REMANDED to the RO for the following 
development:

1.  The veteran should be contacted and 
asked to provide the names of any 
physicians, in addition to Dr. J. Levine, 
who had stated to her an opinion that her 
COPD was caused by her cigarette smoking.  
She should also be asked to provide 
evidence corroborating her reports of 
having begun smoking in service and of 
having tried unsuccessfully to quit 
smoking on several occasions post 
service.  

2.  The RO should make inquiry to Dr. J. 
Levine, and to any other physicians named 
by the veteran in response to Instruction 
1., as to whether he/she has any opinion 
as to the etiology of the veteran's COPD, 
and, if so, to provide such an opinion, 
in particular whether the physician 
believes the veteran's current COPD to be 
related to the veteran's smoking, either 
in service or post service.  Any 
responses received should be associated 
with the claims folder. 

3.  Thereafter, and after any other 
appropriate development, the RO should 
readjudicate the issue of entitlement to 
service connection for COPD due tobacco 
use or nicotine dependence in service.  
If the determination remains adverse to 
the veteran, she and her representative 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  The veteran 
and her representative should be afforded 
the applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order.  The purpose of this remand is 
to procure clarifying data and to comply with a precedent 
decision of the Court.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



